DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/20/2021 was filed after the mailing date of the non-final Office Action on 3/08/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The Amendment filed 6/08/2021 has been entered.  Applicant’s amendment and corresponding arguments, see Pages 09-11, with respect to claim 1 have been fully considered and are persuasive and in light of the interview conducted 6/02/2021.  The rejection of claim 1 is withdrawn.
Election/Restrictions
Claims 1-13 are allowable. The restriction requirement between Groups I, II and III , as set forth in the Office action mailed on 12/10/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups I, II and III is withdrawn.  Claims 14 and 25 , directed to an apparatus for producing a foam-molded product and a 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable for requiring in the method:
“…using a plasticizing cylinder dividing into zones including, from an upstream side in the following order: a plasticization zone, a flow rate adjusting zone, and a starvation zone, and the plasticizing cylinder having an introducing port via which a physical foaming agent is introduced into the starvation zone, the producing method comprising: 
…introducing a pressurized fluid containing the physical foaming agent having a constant pressure into the starvation zone so as to retain the starvation zone at the constant pressure; 
bringing the molten resin in the starved state in contact with the pressurized fluid containing the physical foaming agent having the constant pressure in the starvation zone in a state in which the starvation zone is retained at the constant pressure...”
The closest prior art of record, Yamaki (US 2003/0011090 A), discloses producing a foam-molded product by using a plasticizing cylinder (Figures 2-3, paragraph 0017) having a plasticization zone (23a), a flow rate adjusting zone (flow control section 28) and a starvation zone (gas supply section 26), and having an introducing port (27) which is formed in the plasticizing cylinder and via which a physical foaming agent (paragraph 0022, 0053-0055; carbon dioxide) is introduced into the starvation zone.  The method comprises: plasticizing and a thermoplastic resin in the plasticization zone (paragraph 0060); adjusting a flow rate of the resin in the flow rate adjusting zone (paragraph 0061); allowing the resin to be in a starved state in the starvation zone (paragraph 0020, 0060); introducing the physical foaming agent having a fixed pressure into the starvation zone so as to retain the starvation zone at the fixed pressure (paragraphs 0068-0070); bringing the resin in the starved state in contact with the physical foaming agent having the fixed pressure in the starvation zone in a state in which the starvation zone is retained at the fixed pressure (paragraphs 0060-0061, 0068-0070); and molding the molten resin into the foam-molded product (paragraph 0001).
Application argues, see Pages 09-11, that while Yamaki discloses the physical foaming agent is introduced into the starvation zone at a fixed pressure, Yamaki neither teaches nor suggests the pressure is maintained at a constant pressure throughout the introduction of the foaming agent; Examiner agreed.  As discussed during the interview on 6/02/2021, Yamaki discloses a gas is supplied into the plasticizing cylinder via an automatic on-off valve (29).  The constant pressure into the starvation zone so as to retain the starvation zone at the constant pressure.  As disclosed in the current application, said operation allows supplying the foaming agent without the use of any pressure-raising apparatus (paragraphs 0032, 0034 of the instant Specification) nor the use of any mechanism for controlling a driving valve (e.g. solenoid valve) as is conventional in the art.
Claims 2-13 are allowable at least for depending on claim 1.
Claim 14 is allowable for requiring:
“…a plasticizing cylinder having a plasticizing screw rotatably arranged in the plasticizing cylinder, the plasticizing cylinder including (i) a plasticization zone for plasticizing and melting a thermoplastic resin into a molten resin, (ii) a flow rate adjusting zone for adjusting a flow rate of the molten resin, and (iii) a starvation zone for allowing the molten resin to be in a starved state, and the plasticizing cylinder is formed with an introducing port that introduces a physical foaming agent into the starvation zone; -4-Application No. 16/050,503
…a pressurized fluid containing the physical foaming agent having a constant pressure is introduced into the starvation zone so as to retain the starvation zone at the constant pressure; 
the molten resin in the starved state is brought in contact with the pressurized fluid containing the physical foaming agent having the constant pressure in the starvation zone in a state in which the starvation zone is retained at the constant pressure…”
constant pressure into the starvation zone so as to retain the starvation zone at the constant pressure.  As disclosed in the current application, said operation allows supplying the foaming agent without the use of any pressure-raising apparatus (paragraphs 0032, 0034 of the instant Specification) nor the use of any mechanism for controlling a driving valve (e.g. solenoid valve) as is conventional in the art.
Claims 15-24 are allowable at least for depending on claim 14.
Claim 25 is allowable for requiring:
“…the plasticizing cylinder includes, from an upstream side in this order, (i) a compression zone for compressing a molten resin, (ii) a flow rate adjusting zone for adjusting a flow rate of the molten resin, (iii) a starvation zone for allowing the molten resin to be in a starved state, and (iv) a recompression zone for recompressing the molten resin; 
…the seal mechanism is arranged between the compression zone and the flow rate adjusting zone, the seal mechanism being configured to prevent counter flow of the molten resin from the flow rate adjusting zone to the compression zone…”
Meaning the seal mechanism of the plasticizing cylinder is arranged in a manner to prevent backflow of material and the screw shaft and flight configured to adjust the flow rate of the resin; hence maintaining a constant pressure within the starvation zone.  Hence, claim 25 is allowable for the same reasons as claims 1 and 14 as discussed above.
Claims 26-28 are allowable at least for depending on claim 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        8/13/2021
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748